Case 2:15-cv-11946-GCS-RSW ECF No. 42, PageID.397 Filed 03/12/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,              )
                                        )               Case No. 2:15-cv-11946-GCS-RSW
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 JACK V. GIACALONE,                     )
                                        )
          Defendant.                    )
 _______________________________________)

                            INSTALLMENT PAYMENT ORDER

       This matter came on for hearing on March 9, 2020, upon the Motion by United States for

Installment Payment Order and Ancillary Relief [doc. 32]. For the reasons stated orally and

recorded in open Court, it is hereby ORDERED, ADJUDGED and DECREED

       1.      That the Motion by United States for Installment Payment Order and Ancillary

Relief is GRANTED as set forth in this order;

       2.      That Jack V. Giacalone shall pay the United States $1,100 on the first day of

every month, beginning April 1, 2020, for application to the judgment debt in this case, less any

amount that Jack Giacalone actually pays to the Internal Revenue Service for current taxes;

       3.      That either party may petition for modification of the $1,100 amount upon

development of a fuller record; and




                                                1
Case 2:15-cv-11946-GCS-RSW ECF No. 42, PageID.398 Filed 03/12/20 Page 2 of 2




       4.      That if Jack Giacalone fails to comply with any discovery orders of this Court,

then upon application of the United States, and in addition to any other coercive sanctions the

Court may impose, the monthly installment payment amount shall increase to $3,500.


March 12, 2020                               s/George Caram Steeh
                                             GEORGE CARAM STEEH
                                             UNITED STATES DISTRICT JUDGE




                                                2
